                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

JEANNE MAJUSIAK,                                 CV 19-53-BLG-SPW-TJC

                    Plaintiff,                   ORDER GRANTING
                                                 DEFENDANT’S
vs.                                              UNOPPOSED MOTION TO
                                                 ALLOW ATTENDANCE AT
ALLSTATE FIRE AND CASUALTY                       PRELIMINARY PRETRIAL
INSURANCE COMPANY,                               CONFERENCE BY
                                                 TELEPHONE
                    Defendant.


      Defendant Allstate Fire and Casualty Insurance Company (“Defendant”) has

filed an unopposed motion to allow counsel to appear at the Preliminary Pretrial

Conference by telephone. (Doc. 6.) Good cause appearing, IT IS HEREBY

ORDERED that Defendant’s motion is GRANTED.

      Defendant’s counsel, Stephanie Oblander, may appear by telephone at the

July 16, 2019 Preliminary Pretrial Conference. Counsel shall use the Court’s

conferencing system to participate in the Conference:

      1.    Dial 1-877-848-7030
      2.    Enter Access Code 5492555 #

DATED this 17th day of June, 2019.

                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
